
	
		II
		110th CONGRESS
		1st Session
		S. 491
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2007
			Mr. Schumer (for
			 himself, Mrs. Clinton,
			 Mr. Bunning, and
			 Mr. Byrd) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To clarify the rules of origin for certain textile and
		  apparel products. 
	
	
		1.Rules
			 of origin for certain textile and apparel products
			(a)In
			 generalSection
			 334(b)(2)(A)(i) of the Uruguay Round Agreements Act (19 U.S.C.
			 3592(b)(2)(A)(i)) is amended by inserting (except 6303.12.00 and
			 6303.92.20) after 6303.
			(b)Certain
			 finishing operationsSection 334(b)(2)(C) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3592(b)(2)(C)) is amended by inserting (except
			 goods classified under heading 6303.92.20) after
			 6303.92.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) apply to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 date that is 15 days after the date of the enactment of this Act.
			
